OPINION OF THE COURT
Order affirmed (People v Halbert, 175 AD2d 88). We agree with the Appellate Division that in the circumstances of this case, in which the trial court allowed evidence of a relationship between the minor complainant and her male friend to be presented to the jury, the court did not err in its related discretionary evidentiary ruling precluding cross-examination of the complainant with respect to the sexual aspect of that relationship (CPL 60.42 [5]).
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa.